UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: September 16, 2011 (Date of earliest event reported) GAMMA PHARMACEUTICALS INC. (Exact name of registrant as specified in charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 000-53355 72-1235451 (Commission File Number) (IRS Employer Identification No.) Gamma Pharmaceuticals Inc 855 Village Center Drive, #355 St. Paul, MN 55127-3016 (702) 989-5262 (Registrant’s telephone number, including area code) Copies of Communications to: Frederick C. Bauman, Esq. Rosenfeld, Bauman & Forbes 401 N. Buffalo Dr., Suite 100 Las Vegas, NV 89145 (702) 386-8637 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers On September 13, 2011, shareholders holding 52.04% of the outstanding shares of common stock of Gamma Pharmaceuticals Inc. (“Gamma”) removed Hao Zhang from Gamma’s Board of Directors. The removal did not result from any disagreement between Hao Zheng and the other Directors of the company.Rather, Hao Zhang had been inactive as a Director of Gamma for some time as a result of Gamma’s deferral of plans to enter the Chinese market. Item 8.01 Other Events Gamma has moved its corporate headquarters to Minnesota, effective immediately.The new corporate address is: Gamma Pharmaceuticals Inc. 855 Village Center Drive, #355 St. Paul, MN 55127-3016 Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Exhibits None SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 Except for historical information contained herein, this Current Report on Form 8-K contains certain forward-looking information based on our current expectations. The inclusion of forward-looking statements should not be regarded as a representation by us or any other person that the objectives or plans will be achieved because our actual results may differ materially from any forward-looking statement. The words “may,” “should,” “plans,” “believe,” “anticipate,” “estimate,” “expect,” their opposites and similar expressions are intended to identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not forward-looking. We caution readers that such statements are not guarantees of future performance or events and are subject to a number of factors that may tend to influence the accuracy of the statements, including but not limited to, those risk factors outlined in the section titled “Risk Factors” in the Company’s most recent filings with the Securities and Exchange Commission including Forms 10K, Forms 10Q and any subsequent Forms 8K You should not unduly rely on these forward-looking statements, which speak only as of the date of this Current Report. We undertake no obligation to publicly revise any forward-looking statement to reflect circumstances or events after the date of this Current Report or to reflect the occurrence of unanticipated events. You should, however, review the factors and risks we describe in the reports we file from time to time with the SEC after the date of this Current Report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 16, 2011 GAMMA PHARMACEUTICALS INC. By: /s/ Peter Cunningham Peter Cunningham, CEO 3
